Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a decree granting the prayer of a bill to remove an alleged cloud upon the title of appellee to certain land.
On July 24, 1909, the board of aldermen of the town of Noxapater adopted an order adding the land here in controversy, which was then owned by appellee, to the Noxapater separate school district. Appellee failed to pay the taxes due on the land for the support of the separate school district for that year, so that it was sold by the tax collector at public sale in 1910' under the provisions of the statutes governing the collection of delinquent taxes, appellant becoming the purchaser thereof. Appellant went into possession of the land in May, 1910, and has occupied it continuously since that day. Appellee’s bill of complaint was filed on the 21st day of September, 11915.
Appellee’s contention is that the order adding the territory, in which this land is embraced, to the separate school district, is void, and consequently so is the sale made of the land for the collection of. the school taxes alleged to be due thereon. Appellant denies that the order and sale are void, and further contends that, conceding, for the sake of the argument, that the order ■ and sale are void, he has been in the actual occupancy of the land for more than three years after the two years from the day of the sale thereof for taxes, so that his title thereto has become perfect under the provisions of section 3095>, Code 1906,, as amended by Laws 1912, chapter 233! (Hemingway’s Code, section 2459). As *781this statute appears in the Code of 19106, it reads as follows:
“Actual occupation for three years, after two years from the day of sale of land held under a conveyance by a tax-collector in pursuance of a sale for taxes, shall bar any suit to recover such land or assail such title because of any defect in the sale of the land for taxes, or in any precedent step to the sale. . . .- This section shall not apply when the sale is absolutely void' and not merely irregular and voidable. ’ ’
As amended by Laws 1912, chapter 238, which amendment was approved and became effective on February 22, 1912, the last sentence, beginning, “This section shall not apply,” etc., is eliminated therefrom. Ap-pellee’s contention in this connection is that the amendment has no application here for the reason that it was not in force at the time of the sale of the land. The amendment applies to ¡all sales whether made before or after its passage, and since appellee had been in the actual occupancy of the land when the bill of complaint was filed for more than three years from the day on which the amendment became effective, his title thereto is now perfect.

Reversed, and bill dismissed.